                                           Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 1 of 15




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7       FREDERICK BATES,                                   Case No. 20-cv-07609-BLF
                                   8                     Plaintiff,
                                                                                              ORDER GRANTING MOTION TO
                                   9               v.                                         DISMISS WITH PREJUDICE AS
                                                                                              TO DEFENDANT CITY OF SAN
                                  10       CITY OF SAN JOSE, et al.,                          JOSE AND DECLARING
                                                                                              PLAINTIFF A VEXATIOUS
                                  11                     Defendants.                          LITIGANT
                                  12                                                          [Re: ECF No. 10]
Northern District of California
 United States District Court




                                  13

                                  14           Before the Court is Defendant City of San Jose’s1 Motion to Dismiss Plaintiff’s Complaint

                                  15   and Declare Plaintiff a Vexatious Litigant. See ECF No. 10 (“Motion”). Specifically, Defendant

                                  16   City of San Jose (“the City”) requests that the Court (1) dismiss Plaintiff’s Complaint with

                                  17   prejudice; (2) declare Plaintiff a vexatious litigant against the City, its officials or employees, and

                                  18   judicial officers; and (3) require Plaintiff to obtain leave of court before filing any future actions

                                  19   against those entities. See Motion at 11-12. Plaintiff opposes the Motion in its entirety. See ECF

                                  20   No. 15 (“Opp’n”). The Court held a hearing on the Motion on August 12, 2021. For the reasons

                                  21   stated below, the City’s Motion is GRANTED. Plaintiff’s Complaint is DISMISSED WITH

                                  22   PREJUDICE as to the City of San Jose, and the Court ORDERS that Plaintiff must obtain leave of

                                  23   court before filing any future actions against the City, its officials or employees, or judicial

                                  24   officers.

                                  25

                                  26
                                  27   1
                                         Defendants Robert Davis, Adonna Amoroso, and Tuck Younis remain unserved. The Court
                                  28   previously extended the deadline to serve them. See ECF No. 20. This Order does not pertain to
                                       the claims against those Defendants.
                                          Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 2 of 15



                                         I.   BACKGROUND
                                   1
                                              Since 2006, Plaintiff has filed four lawsuits—including this one—arising from conduct
                                   2
                                       that is alleged to have occurred after he retired from the San Jose Police Department in 2004.
                                   3
                                              A.    Bates I
                                   4
                                              Plaintiff first filed a small claims lawsuit against the City on November 10, 2005 in the
                                   5
                                       Santa Clara County Superior Court. See Frederick Bates v. City of San Jose, No. 2005-4-SC-
                                   6
                                       015768 (Cal. Super. Ct. Santa Clara Cty.) (“Bates I”). In that suit, Plaintiff sought to recover from
                                   7
                                       the City a $1,500 retainer that he paid his attorney to help him secure his concealed carry permit
                                   8
                                       through the process underlying the claims in his federal lawsuits. The state court entered
                                   9
                                       judgment in favor of the City on January 30, 2006.
                                  10
                                              B.    Bates II
                                  11
                                              On August 29, 2006, Plaintiff filed his first federal court lawsuit. Frederick Bates v. City
                                  12
Northern District of California




                                       of San Jose, Robert Davis, Adonna Amoroso, & Tuck Younis, No. 5:06-cv-5302-RMW (N.D. Cal.
 United States District Court




                                  13
                                       filed Aug. 29, 2006) (“Bates II”). In that complaint, he alleged that upon his retirement from the
                                  14
                                       police department in April 2004, he received a retirement identification card that was not stamped
                                  15
                                       with an endorsement allowing him to carry a concealed weapon. See Bates II, ECF No. 1 ¶ 6; see
                                  16
                                       also Cal. Pen. Code § 12027.1(a) (entitling certain retired peace officers to obtain retirement ID
                                  17
                                       cards with concealed carry endorsements). Plaintiff asserted that Amoroso, then the deputy chief
                                  18
                                       of police, denied his concealed carry authorization without a hearing because of a work restriction
                                  19
                                       on Plaintiff’s medical records indicating that he was to avoid psychologically stressful work.
                                  20
                                       Bates II, ECF No. 1 ¶ 7; see also Cal. Pen. Code § 12027.1(e) (prohibiting issuance of a concealed
                                  21
                                       carry endorsement to peace officers who retire “because of a psychological disability”).
                                  22
                                              After the City refused to issue him the endorsement, Plaintiff claimed that in August 2004,
                                  23
                                       Tuck Younis, an acting captain for the police department, received information from Plaintiff’s
                                  24
                                       physician clarifying that Plaintiff did not have a psychological disability and should not precluded
                                  25
                                       from carrying a concealed weapon on that basis. Bates II, ECF No. 1 ¶ 8. Plaintiff alleged that it
                                  26
                                       took four months beyond that time before the police department reversed its decision and issued
                                  27
                                       him a concealed carry endorsement. Id. ¶ 11. Plaintiff asserted two causes of action, one against
                                  28
                                                                                         2
                                          Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 3 of 15




                                   1   the individual defendants and one against the City, alleging violation of his civil rights,

                                   2   deprivation of due process, and deprivation of the right to bear arms for failing to immediately

                                   3   grant him a concealed carry endorsement. Id. ¶¶ 5-16. Plaintiff sought compensatory and punitive

                                   4   damages plus attorneys’ fees. Id. ¶ 17.

                                   5              On July 7, 2008, Judge Ronald Whyte granted defendants’ motion for summary judgment.

                                   6   Bates II, ECF No. 30. Judge Whyte held that (1) the individual defendants were entitled to

                                   7   qualified immunity because the right to a good cause hearing under Plaintiff’s circumstances was

                                   8   not clearly established law, id. at 6-7; and (2) that Plaintiff was collaterally estopped from

                                   9   asserting his claim against the City because it was adjudicated in in Bates I when the small claims

                                  10   court entered judgment in favor of the City, id. at 7-8. Judge Whyte entered judgment in favor of

                                  11   defendants. Bates II, ECF No. 31.

                                  12              Plaintiff filed his first appeal in Bates II on July 29, 2008. Bates II, 9th Cir. No. 08-16757.
Northern District of California
 United States District Court




                                  13   The Ninth Circuit affirmed in a memorandum disposition on November 20, 2009. Id., ECF No.

                                  14   20. Plaintiff submitted a letter to the Ninth Circuit on February 1, 2010, alleging that the district

                                  15   court judgment was a product of “misconduct by the City.” Id., ECF No. 22. The Ninth Circuit

                                  16   took no action in response to the letter and stated that no further filings would be accepted in the

                                  17   case as of February 6, 2010. Id., ECF No. 42. Despite this order, Plaintiff continued to file

                                  18   documents in the appeal. Id., ECF Nos. 24-30.

                                  19              Back in the district court, on February 21, 2013, Plaintiff filed a motion for relief from

                                  20   judgment under Fed. R. Civ. P. 60, arguing that attorneys for the City and other defendants had

                                  21   “concocted an unconscionable plan designed to improperly influence” Judge Whyte to grant

                                  22   defendants’ motion for summary judgment. See Bates II, ECF No. 43, at 5-16. The court denied

                                  23   the motion on April 26, 2013, id., ECF No. 55. Plaintiff appealed that ruling to the Ninth Circuit,

                                  24   which affirmed two years later on July 31, 2015. Bates II, 9th Cir. No. 13-16397, ECF No. 41.

                                  25   While Plaintiff’s petition for rehearing was pending, he submitted a letter to the Ninth Circuit,

                                  26   stating:

                                  27              A failure of this court to reverse itself all but ensures that litigation will not end, because
                                                  the current ruling of this court is void by law and I am under no obligation to comply with
                                  28              it. I will not be bullied by the court or the City in relinquishing my rights in this matter.
                                                                                             3
                                          Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 4 of 15



                                                 This means that more judicial resources will be wasted; and it will also create a very
                                   1             uncomfortable situation.
                                   2   Id., ECF No. 43. The Ninth Circuit denied the petition for rehearing and said that “no further

                                   3   filings “w[ould] be entertained.” Id., ECF No. 45.

                                   4             While the appeal from the first Rule 60 motion was still before the Ninth Circuit, Plaintiff

                                   5   filed another Rule 60 motion, alleging that his own attorney fraudulently entered a stipulation to

                                   6   dismiss defendant Younis from the case without his consent. Bates II, ECF No. 72. Judge Whyte

                                   7   denied that motion. Id., ECF No. 86. Plaintiff appealed that order to the Ninth Circuit, and the

                                   8   Ninth Circuit dismissed the appeal on February 10, 2014. Bates II, 9th Cir. No. 14-15080, ECF

                                   9   No. 4.

                                  10             After partial proceedings in Bates III, see infra Section I.C, Plaintiff filed a third Rule 60

                                  11   motion on May 9, 2016, and a motion to recuse Judge Whyte on June 16, 2016, alleging that

                                  12   Judge Whyte had shown “pervasive and deep-seated favoritism” toward the City. Bates II, ECF
Northern District of California
 United States District Court




                                  13   Nos. 116, 123. Judge Whyte denied both motions in August 2016. Id., ECF No. 128. Plaintiff

                                  14   appealed to the Ninth Circuit, which summarily affirmed, finding that “the questions raised in this

                                  15   appeal are so insubstantial as not to require further argument.” Id., 9th Cir. No. 16-16581, ECF

                                  16   No. 11.

                                  17            C.    Bates III
                                  18             On December 14, 2015, Plaintiff filed a new lawsuit against the City, Mayor Sam

                                  19   Liccardo, Vice Mayor Rose Herrera, and nine City councilmembers. Frederick Bates v. City of

                                  20   San Jose, Sam Liccardo, Rose Herrera, Charles Jones, Ash Kalra, Raul Peralez, Manh Nguyen,

                                  21   Magdalena Carrasco, Pierluigi Oliverio, Tam Nguyen, Donald Rocha, & Johnny Khamis, No. 15-

                                  22   cv-5729-EJD (N.D. Cal. filed Dec. 14, 2015) (“Bates III”). Plaintiff alleged that the defendants

                                  23   failed to respond to his letters asking for investigations of alleged misconduct by the City Attorney

                                  24   and other City officials. Id., ECF No. 1. Magistrate Judge Nathaniel Cousins granted defendant’s

                                  25   motion to dismiss on June 10, 2016. Id., ECF No. 40. Plaintiff appealed, and the Ninth Circuit

                                  26   summarily dismissed, saying again that the questions raised were “insubstantial.” Id., 9th Cir. No.

                                  27   16-16094, ECF No. 14. Plaintiff filed yet another Rule 60 motion on June 8, 2017, which Judge

                                  28   Cousins denied three weeks later. Id., ECF Nos. 57, 60. Plaintiff again appealed, and the Ninth
                                                                                            4
                                          Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 5 of 15




                                   1   Circuit again summarily dismissed. Id., 9th Cir. No. 17-16413, ECF No. 4.

                                   2           D.       Bates IV – This Lawsuit
                                   3               On October 29, 2020, Plaintiff filed this lawsuit against the City, Robert Davis, Adonna

                                   4   Amoroso, and Tuck Younis. Frederick Bates v. City of San Jose, Robert Davis, Adonna Amoroso,

                                   5   & Tuck Younis, No. 5:20-cv-7609-BLF (N.D. Cal. filed Oct. 29, 2020) (“Bates IV”). Plaintiff’s

                                   6   Complaint seeks to assert an “independent action in equity” to set aside the judgment in Bates II.

                                   7   Id., ECF No. 1. He alleges three grounds for setting aside the judgment: (1) that his attorney and

                                   8   Defendants’ attorneys committed fraud by dismissing defendant Younis by stipulation without

                                   9   Plaintiff’s permission; (2) that the court inappropriately applied res judicata in its earlier summary

                                  10   judgment ruling; and (3) that previous judges in these cases have showed bias against him and in

                                  11   favor of the City. Id. ¶¶ 8, 15, 20. Plaintiff purports to bring his lawsuit under Fed. R. Civ. P. 60,

                                  12   28 U.S.C. § 1738, and the First, Fifth, and Fourteenth Amendments to the Constitution. Id. at 2.
Northern District of California
 United States District Court




                                  13    II.        LEGAL STANDARD
                                  14          A.      Motion to Dismiss
                                  15               “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  16   claim upon which relief can be granted tests the legal sufficiency of a claim.” Conservation Force

                                  17   v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (internal quotation marks and citation omitted).

                                  18   While a complaint need not contain detailed factual allegations, it “must contain sufficient factual

                                  19   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

                                  20   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

                                  21   claim is facially plausible when it “allows the court to draw the reasonable inference that the

                                  22   defendant is liable for the misconduct alleged.” Id. “A pro se complaint must be liberally

                                  23   construed, since a pro se complaint, however inartfully pleaded, must be held to less stringent

                                  24   standards than formal pleadings drafted by lawyers.” Entler v. Gregoire, 872 F.3d 1031, 1038

                                  25   (9th Cir. 2017) (cleaned up).

                                  26               When evaluating a Rule 12(b)(6) motion, the district court must consider the allegations of

                                  27   the complaint, documents incorporated into the complaint by reference, and matters which are

                                  28   subject to judicial notice. Louisiana Mun. Police Employees’ Ret. Sys. v. Wynn, 829 F.3d 1048,
                                                                                            5
                                          Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 6 of 15




                                   1   1063 (9th Cir. 2016) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

                                   2   (2007)).

                                   3          B.     Motion to Declare Plaintiff Vexatious Litigant
                                   4           “The All Writs Act, 28 U.S.C. § 1651(a), provides district courts with the inherent power

                                   5   to enter pre-filing orders against vexatious litigants.” Molski v. Evergreen Dynasty Corp., 500

                                   6   F.3d 1047, 1057 (9th Cir. 2007). “Restricting access to the courts is, however, a serious matter.”

                                   7   Ringgold-Lockhart v. Cty. of Los Angeles, 761 F.3d 1057, 1061 (9th Cir. 2014). “[T]he right of

                                   8   access to the courts is a fundamental right protected by the Constitution,” and “[p]rofligate use of

                                   9   pre-filing orders could infringe this important right.” Id. at 1061-62 (cleaned up). Thus, “pre-

                                  10   filing orders should rarely be filed,” and only when certain requirements are met. De Long v.

                                  11   Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990). “Nevertheless, ‘[f]lagrant abuse of the judicial

                                  12   process cannot be tolerated because it enables one person to preempt the use of judicial time that
Northern District of California
 United States District Court




                                  13   properly could be used to consider the meritorious claims of other litigants.’” Molski, 500 F.3d at

                                  14   1057 (quoting De Long, 912 F.2d at 1148). A district court therefore has discretion to restrict a

                                  15   litigant’s future filings by requiring leave of court. See De Long, 912 F.2d at 1146-47.

                                  16           A court must analyze the four De Long factors before imposing pre-filing restrictions. A

                                  17   district court must: “(1) give litigants notice and ‘an opportunity to oppose the order before it [is]

                                  18   entered’; (2) compile an adequate record for appellate review, including ‘a listing of all the cases

                                  19   and motions that led the district court to conclude that a vexatious litigant order was needed’; (3)

                                  20   make substantive findings of frivolousness or harassment; and (4) tailor the order narrowly so as

                                  21   ‘to closely fit the specific vice encountered.’” Ringgold-Lockhart, 761 F.3d at 1062 (quoting De

                                  22   Long, 912 F.2d at 1147-48). “The first and second of these requirements are procedural,” while

                                  23   the third and fourth requirements are “substantive considerations” helpful to defining who is a

                                  24   vexatious litigant and fashioning an appropriate remedy.” Id. at 1062.

                                  25   III.       DISCUSSION
                                  26           The Court will first address the City’s motion to dismiss before turning to its request to

                                  27   declare Plaintiff a vexatious litigant.

                                  28
                                                                                          6
                                             Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 7 of 15



                                              A.      Motion to Dismiss
                                   1
                                                   The City moves to dismiss Plaintiff’s Complaint in full, arguing that each of his three
                                   2
                                       grounds for this independent action in equity is barred by the law-of-the-case doctrine. Motion at
                                   3
                                       6-9. Plaintiff does not substantively respond to the City’s law-of-the-case argument, instead
                                   4
                                       arguing that his three theories of fraud satisfy the five elements traditionally required to sustain an
                                   5
                                       independent action in equity. Opp’n at 4-15. The Court agrees with the City.
                                   6
                                                   Federal Rule of Civil Procedure 60 preserves a court’s power to “entertain an independent
                                   7
                                       action to relieve a party from a judgment, order, or proceeding” in an earlier action. Fed. R. Civ.
                                   8
                                       P. 60(d)(1). Relief from an earlier judgment “must be granted only in instances of grave
                                   9
                                       injustice.” United States v. Beggerly, 524 U.S. 38, 45 (1998). This is a “demanding standard.” Id.
                                  10
                                       at 46. To assert an independent action in equity, a plaintiff must demonstrate (1) that he has a
                                  11
                                       meritorious claim or defense, (2) that the plaintiff is diligent and not at fault, (3) there is a lack of
                                  12
Northern District of California




                                       an alternative remedy, and (4) that the judgment is manifestly unconscionable.” Wilson v. Leigh
 United States District Court




                                  13
                                       Law Grp., P.C., No. 20-cv-3045-MMC, 2020 WL 3972574, at *2 (N.D. Cal. July 14, 2020).
                                  14
                                                   The Court need not analyze all four factors because it finds the first factor dispositive.
                                  15
                                       Plaintiff’s underlying claims are not meritorious because they are within the law-of-the-case
                                  16
                                       doctrine. “Under the ‘law of the case’ doctrine, a court is generally precluded from reconsidering
                                  17
                                       an issue that has already been decided by the same court, or a higher court” in the same case.
                                  18
                                       United States v. Alexander, 106 F.3d 874, 876 (9th Cir. 1997) (cleaned up). “A court may have
                                  19
                                       discretion to depart from the law of the case where: (1) the first decision was clearly erroneous;
                                  20
                                       (2) an intervening change in the law has occurred; (3) the evidence on remand is substantially
                                  21
                                       different; 4) other changed circumstances exist; or (5) a manifest injustice would otherwise result.”
                                  22
                                       Id.
                                  23
                                                   Here, each of Plaintiff’s bases for his independent action was considered and rejected by
                                  24
                                       the Ninth Circuit in his other actions against the City and the other defendants.2 First, Plaintiff
                                  25
                                       brought two separate Rule 60 motions asserting that his and the City’s attorneys committed fraud
                                  26
                                  27   2
                                        Although the law-of-the-case doctrine traditionally applies only to issues decided earlier in the
                                  28   same lawsuit, an independent action in equity is considered a “continuation of the former suit” that
                                       contains the judgment the independent action seeks to set aside. See Beggerly, 524 U.S. at 46.
                                                                                        7
                                          Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 8 of 15




                                   1   by dismissing defendant Younis from Bates II. See Bates II, ECF Nos. 72, 116. Judge Whyte

                                   2   denied both motions, id., ECF Nos. 86, 128, and the Ninth Circuit dismissed both of Plaintiff’s

                                   3   appeals. See id., 9th Cir. Nos. 13-16397 & 14-15080. Similarly, Plaintiff has three times argued

                                   4   that Judge Whyte misapplied res judicata to the state court judgment, and each time that argument

                                   5   has been rejected. It was the original basis for granting summary judgment in favor of the City,

                                   6   see Bates II, ECF No. 30, and the Ninth Circuit affirmed that decision, see id., 9th Cir. No. 08-

                                   7   16757. The Ninth Circuit twice more rejected Plaintiff’s argument in his Rule 60 motions that the

                                   8   doctrine was misapplied. See id., 9th Cir. Nos. 13-16397 & 16-16581. And finally, Plaintiff’s

                                   9   argument that Judge Whyte showed bias toward him was also rejected by the Ninth Circuit. See

                                  10   id., 9th Cir. No. 16-16581. The rejection of each of Plaintiff’s theories is thus law of the case.

                                  11          The Court finds that there is no reason to exercise its discretion to depart from the law of

                                  12   the case. Alexander, 106 F.3d at 876. The earlier decisions on these issues are not clearly
Northern District of California
 United States District Court




                                  13   erroneous. Indeed, another judge on this court has previously rejected Plaintiff’s theories of fraud,

                                  14   and the Ninth Circuit found Plaintiff’s arguments to overturn those decisions “insubstantial.” E.g.,

                                  15   Bates II, 9th Cir. No. 16-16581, ECF No. 11. Furthermore, there has been no intervening change

                                  16   in the law, no allegation of substantially different evidence than when these theories were first

                                  17   asserted, nor any changed circumstances. And manifest injustice will not occur from applying the

                                  18   law-of-the-case doctrine to theories that have been evaluated by multiple courts.

                                  19          In his opposition (and at the hearing), Plaintiff argues that Turner v. Pleasant, 663 F.3d

                                  20   770 (5th Cir. 2011), compels the Court to allow this action to proceed. But that case is inapposite.

                                  21   In Turner, the plaintiffs sought relief from a judgment entered against them in their personal injury

                                  22   lawsuit. At trial, the defendants retained a lawyer and an expert witness who, unbeknownst to the

                                  23   plaintiffs, each was personal friends with the trial court judge. Id. at 773. After plaintiff’s original

                                  24   appeal of the judgment was dismissed, the House of Representatives initiated impeachment

                                  25   proceedings against the trial court judge and issued a Report discussing, among other

                                  26   improprieties, the Turner case. Id. at 774. The Report revealed that, during the trial, the defense

                                  27   attorney helped facilitate the gift of all-expenses-paid hunting trips to the judge from a company

                                  28   appearing before the judge in a different case. Id. The House unanimously voted to impeach the
                                                                                          8
                                          Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 9 of 15




                                   1   judge, and the Senate voted to remove him from office. Id. Plaintiffs sought to reopen the

                                   2   judgment in their case, pointing to the House Report and alleging that the defendants used the

                                   3   expert witness to gain further favor with the trial judge. Id. at 774-75. The Fifth Circuit reversed

                                   4   the district court’s rejection of the request on res judicata grounds, finding that the “unusual facts”

                                   5   and “historic context” of the case made it “at least plausible that the district court did not perform

                                   6   its task in the manner expected.” Id. at 777.

                                   7          This case is far afield from Turner. The facts underlying the independent action in Turner

                                   8   came from a one-and-a-half year investigation by the House of Representatives that resulted in

                                   9   only the eighth impeachment and removal of a federal judge in United States history, in part based

                                  10   on his behavior in the underlying lawsuit. Turner, 663. F3d at 777. Here, in contrast, other judges

                                  11   on this court and the Ninth Circuit have repeatedly evaluated and rejected Plaintiff’s claims of

                                  12   fraud and bias, finding that “the questions raised in [these appeals] are so insubstantial as not to
Northern District of California
 United States District Court




                                  13   require further argument.” E.g., id., 9th Cir. No. 16-16581, ECF No. 11. Turner thus provides no

                                  14   reason to grant relief from the prior judgment.

                                  15          The Court also finds that leave to amend is not warranted. Leave must ordinarily be

                                  16   granted unless one or more of the following factors is present: (1) undue delay, (2) bad faith or

                                  17   dilatory motive, (3) repeated failure to cure deficiencies by amendment, (4) undue prejudice to the

                                  18   opposing party, and (5) futility of amendment. Foman v. Davis, 371 U.S. 178, 182 (1962); see

                                  19   also Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (discussing

                                  20   Foman factors). Here, leave to amend would be futile. As recounted above, another judge in this

                                  21   district has examined and rejected Plaintiff’s arguments multiple times, and the Ninth Circuit has

                                  22   repeatedly stated that Plaintiff’s claims are “insubstantial” and not worthy of further examination.

                                  23          On this basis, the City’s Motion to Dismiss is GRANTED WITHOUT LEAVE TO

                                  24   AMEND as to claims against the City.

                                  25          B.    Motion to Declare Plaintiff a Vexatious Litigant
                                  26          The City further requests that the Court declare Plaintiff a vexatious litigant against the

                                  27   City, its officials and employees, and judicial officers. Motion at 9-11. Plaintiff opposes,

                                  28   primarily repeating his allegations and arguments against the motion to dismiss. Opp’n at 15-16.
                                                                                          9
                                         Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 10 of 15




                                   1   For the following reasons, the Court agrees with the City and will institute a pre-filing screening

                                   2   order.

                                   3                 i.   Notice and Opportunity to Oppose
                                   4            The first requirement for a pre-filing screening order is satisfied where the litigant is given

                                   5   notice that the court is considering a pre-filing screening order and an opportunity to oppose such

                                   6   an order before it is issued. See Ringgold-Lockhart, 761 F.3d at 1062. A hearing is not required.

                                   7   See Ou-Young v. Roberts, No. 19-cv-07000-BLF, 2019 WL 6619879, at *3 (N.D. Cal. Dec. 5,

                                   8   2019). Here, the City requested that the Court declare Plaintiff a vexatious litigant in its Motion.

                                   9   See Motion at 9-11. Plaintiff had the opportunity to oppose the request in his opposition brief, and

                                  10   he did so. See Opp’n at 15-16. Additionally, the Court held oral argument on the matter and

                                  11   afforded Plaintiff a full opportunity to address the issue. Accordingly, Plaintiff received notice of

                                  12   and actually opposed the issuance of an order declaring him a vexatious litigant, and the first De
Northern District of California
 United States District Court




                                  13   Long factor is met.

                                  14               ii.    Adequate Record for Review
                                  15            “An adequate record for review should include a listing of all the cases and motions that

                                  16   led the district court to conclude that a vexatious litigant order was needed.” Ou-Young, 2019 WL

                                  17   6619879, at *3 (quoting De Long, 912 F.2d at 1147); see also Hurt v. All Sweepstakes Contests,

                                  18   No. C-12-4187-EMC, 2013 WL 144047, at *5 (N.D. Cal. Jan. 11, 2013) (second De Long factor

                                  19   met where the court “compiled a list of all the actions Plaintiff filed”). The record must at least

                                  20   show “that the litigant’s activities were numerous or abusive.” Id.

                                  21            The Court has recounted in the Background section the cases that Plaintiff has filed in this

                                  22   district based on the same allegations as the Complaint in this case, the myriad motions he made in

                                  23   each case, and the five appeals to the Ninth Circuit that he filed. All motions and appeals were

                                  24   unsuccessful. The second De Long factor is thus met.

                                  25               iii.   Frivolous or Harassing Filings
                                  26            The third De Long factor requires that the Court “make substantive findings” that the

                                  27   litigant’s actions have been either frivolous or harassing. “To determine whether the litigation is

                                  28   frivolous, district courts must look at both the number and content of the filings as indicia of the
                                                                                          10
                                         Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 11 of 15




                                   1   frivolousness of the litigant’s claims.” See Ringgold-Lockhart, 761 F.3d at 1064. “The plaintiff’s

                                   2   claims must not only be numerous, but also be patently without merit.” Id. (cleaned up). The

                                   3   Court may alternatively make a finding that the litigant has engaged in a pattern of harassment.

                                   4   See id. “Finally, courts should consider whether other, less restrictive options are adequate to

                                   5   protect the court and parties.” Id.

                                   6           The Ninth Circuit has articulated “a helpful framework” of five factors for evaluating the

                                   7   frivolous or harassing nature of a plaintiff’s filings: “(1) the litigant’s history of litigation and in

                                   8   particular whether it entailed vexatious, harassing or duplicative lawsuits; (2) the litigant’s motive

                                   9   in pursuing the litigation, e.g., does the litigant have an objective good faith expectation of

                                  10   prevailing?; (3) whether the litigant is represented by counsel; (4) whether the litigant has caused

                                  11   needless expense to other parties or has posed an unnecessary burden on the courts and their

                                  12   personnel; and (5) whether other sanctions would be adequate to protect the courts and other
Northern District of California
 United States District Court




                                  13   parties.” Ringgold-Lockhart, 761 F.3d at 1062 (citation omitted).

                                  14           The first factor analyzes whether Plaintiff’s history of litigation is vexatious, harassing, or

                                  15   duplicative, and weighs in favor of a pre-filing screening order. As recounted in the Background

                                  16   section, Plaintiff has repeatedly sued the City and several of its officers and employees, despite

                                  17   courts finding Plaintiff’s allegations meritless, and he has baselessly accused the judges presiding

                                  18   in those cases of bias against him. In each case, Plaintiff has filed multiple motions to reopen the

                                  19   case and multiple appeals of the denial of those motions to the Ninth Circuit, all of which have

                                  20   been dismissed. Plaintiff has also made clear that he intends to continue his campaign, saying in a

                                  21   letter to the Ninth Circuit that, unless judgment was reversed in his favor, the “litigation will not

                                  22   end” and “more judicial resources will be wasted.” Bates II, 9th Cir. No. 13-16397, ECF No. 43.

                                  23   This campaign is clearly comprised of harassing and duplicative lawsuits.

                                  24           The second factor—Plaintiff’s motive in pursuing the litigation—also weighs in favor of a

                                  25   screening order. Plaintiff has been repeatedly told that his claims are not viable and barred by res

                                  26   judicata or the law-of-the-case doctrine. His conduct of filing new lawsuits, in addition to his

                                  27   motions to reopen his cases and his motion to disqualify Judge Whyte in the principal case,

                                  28   strongly suggests that he will keep filing new cases in the hope of finding a new judge to
                                                                                           11
                                         Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 12 of 15




                                   1   adjudicate his claims. After reviewing the orders issued by judges in this district and on the Ninth

                                   2   Circuit, the Court can only conclude that Plaintiff’s purpose is to harass the defendants.

                                   3           The third factor looks to whether Plaintiff is represented by counsel. The Court is mindful

                                   4   that because Plaintiff is a pro se litigant, it should “tread[] carefully” in considering a pre-filing

                                   5   screening order. See Frost, 2020 WL 1288326, at *7 (citing De Long, 912 F.2d at 1147). But the

                                   6   judges in this circuit have been patient with Plaintiff’s conduct and have thoroughly heard his

                                   7   arguments multiple times. Judge Whyte adjudicated Plaintiff’s original federal claims in Bates II

                                   8   and three motions for relief from judgment. Judge Cousins adjudicated Plaintiff’s second federal

                                   9   lawsuit in Bates III, along with one motion for relief from judgment. And the Ninth Circuit

                                  10   adjudicated five separate appeals from those decisions. The courts have been lenient with

                                  11   Plaintiff, but that leniency cannot “preempt the use of judicial time that properly could be used to

                                  12   consider the meritorious claims of others.” Boustred v. Gov’t, No. 08-cv-00548-RMW, 2008 WL
Northern District of California
 United States District Court




                                  13   4287570, at *2 (N.D. Cal. Sep. 17, 2008) (citing De Long, 912 F.2d at 1148). Given this long

                                  14   history, this factor leans in favor of a screening order.

                                  15           The fourth factor—whether Plaintiff has “caused needless expense to other parties or has

                                  16   posed an unnecessary burden on the courts and their personnel”—is clearly in favor of a screening

                                  17   order. The City has borne the expenses of defending against the same set of allegations for almost

                                  18   fifteen years through four lawsuits and five separate appeals to the Ninth Circuit, and the courts

                                  19   have borne the burden of adjudicating each one. Plaintiff himself admits that judicial resources

                                  20   have been “wasted” in the course of his lawsuits. Bates II, 9th Cir. No. 13-16397, ECF No. 43.

                                  21   Addressing the repeated complaints, motions, and appeals consumes judicial resources that would

                                  22   be better spent adjudicating claims not raised and rejected multiple times.

                                  23           Finally, the fifth factor—whether there are less restrictive options that are adequate—is

                                  24   also in favor of a screening order. Given Plaintiff’s previous cases, mere dismissal of this

                                  25   Complaint would be insufficient to stop Plaintiff’s campaign. Indeed, Plaintiff has promised that

                                  26   he will continue to file lawsuits and that “more judicial resources will be wasted” if judgment is

                                  27   not entered in his favor. Monetary sanctions for frivolous filings would similarly waste judicial

                                  28   resources because any new lawsuits would have to be addressed by the City and adjudicated by a
                                                                                          12
                                         Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 13 of 15




                                   1   judge prior to the imposition of sanctions. The Court thus finds that a screening order is the most

                                   2   efficient means of deterring Plaintiff’s conduct.

                                   3           Based on this record, the Court concludes that Plaintiff’s conduct in bringing these

                                   4   lawsuits, motions, and appeals has been frivolous and harassing.

                                   5              iv.    Narrowly Tailored
                                   6           A “[n]arrowly tailored order[] [is] needed ‘to prevent infringement of the litigator’s right

                                   7   of access to the courts.’” De Long, 912 F.2d at 1148 (quoting Woods v. Santa Barbara Chamber

                                   8   of Commerce, Inc., 705 F.2d 1515, 1525 (9th Cir. 1983)). Narrow tailoring is often accomplished

                                   9   by restricting the pre-filing restriction to certain entities or on certain facts. See, e.g., Frost v.

                                  10   United States, No. 19-cv-5190-EMC, 2020 WL 1288326 (N.D. Cal. Mar. 18, 2020) (restricting

                                  11   pre-filing restriction to suits against “any federal entity or any current or former federal

                                  12   employees”).
Northern District of California
 United States District Court




                                  13           The City requests that the Court limit the pre-filing restriction to lawsuits “in which the

                                  14   City of San Jose, or any City of San Jose official or employee, or any judicial officer, is named as

                                  15   a defendant.” Motion at 11. Given Plaintiff’s history of repeatedly suing the City and its officers

                                  16   and employees—despite orders from both the district court and the Ninth Circuit finding those

                                  17   suits meritless—the Court concludes that an order requiring pre-filing screening of lawsuits

                                  18   against the City and its officers and employees is warranted.

                                  19           The Court also finds that judicial officers should be included within the scope of the pre-

                                  20   filing restriction. Although Plaintiff has not named judicial officers as defendants in his lawsuits,

                                  21   those lawsuits have included rejected allegations of bias and conspiracies involving the court. For

                                  22   example, Plaintiff has without evidence accused Judge Whyte of showing “deep-seated and

                                  23   pervasive bias” in his rulings such that “he [wa]s unable to render a fair judgment” on Plaintiff’s

                                  24   claims. Bates II, ECF No. 123, at 3. And the Complaint in this case alleges that judges of this

                                  25   court have “deep-seated bias” against him and “favoritism for Defendants,” and that they have not

                                  26   “act[ed] in an impartial matter.” Compl. at 2, ¶¶ 20-23. Plaintiff has further alleged that the court

                                  27   has “conspired with Defendants” to hold fraudulent hearings and rule against Plaintiff. Id. ¶ 20.

                                  28   These allegations have been rejected as meritless by both other judges in the district and the Ninth
                                                                                           13
                                         Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 14 of 15




                                   1   Circuit. Bates II, 9th Cir. No. 16-16581, ECF No. 11.

                                   2          An order requiring pre-filing review of any lawsuit or other action filed by Plaintiff against

                                   3   the City, its officers or employees, or judicial officers is narrowly tailored to address Plaintiff’s

                                   4   propensity to sue based on the allegations in the Complaint in this case and his previous cases.

                                   5   This order will not prevent Plaintiff from litigating potentially meritorious claims against those

                                   6   entities, but it will prevent those entities and the courts from being burdened by meritless lawsuits.

                                   7                                              *       *       *

                                   8          The Court recognizes Plaintiff’s frustration with the events underlying his lawsuits, which

                                   9   are no doubt compounded by the racism Plaintiff says he has faced throughout his life. But the

                                  10   Court is bound to apply the law, which it finds requires dismissal of Plaintiff’s claims against the

                                  11   City with prejudice and institution of tailored pre-suit screening.

                                  12   IV.    ORDER
Northern District of California
 United States District Court




                                  13          Accordingly, IT IS HEREBY ORDERED that:

                                  14          (1)     Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE as to

                                  15                  Defendant City of San Jose;

                                  16          (2)     Plaintiff is declared a vexatious litigant and thus must obtain leave of court before

                                  17                  filing any lawsuit or other action that alleges claims against the City of San Jose, its

                                  18                  officers or employees, or judicial officers;

                                  19          (3)     The Clerk of Court shall not accept for filing any lawsuit or other action alleging

                                  20                  claims against the City of San Jose, its officers or employees, or judicial officers

                                  21                  until it has been reviewed by a judge and approved for filing. The Clerk shall

                                  22                  forward any such lawsuit or other action to the general duty judge for pre-filing

                                  23                  screening; and

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          14
                                         Case 5:20-cv-07609-BLF Document 21 Filed 08/23/21 Page 15 of 15




                                   1         (4)    This order applies to lawsuits or other actions that Plaintiff seeks to file in this

                                   2                district, lawsuits filed in state court and removed to this district, and claims or other

                                   3                actions filed in adversary proceedings in this district’s bankruptcy court.

                                   4

                                   5   Dated: August 23, 2021

                                   6                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       15
